SUMMARY ORDER

Appellant Kenneth R. Donchatz, an attorney proceeding pro se, appeals the district court’s dismissal of his complaint, which alleged violations of the Fair Debt Collection Practices Act, the Fair Credit Reporting Act, and New York law. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s grant of a motion to dismiss, including its application of the relevant statute of .limitations, construing the complaint liberally, accepting its factual allegations as true, and drawing all' reasonable inferences in the plaintiffs favor. See Deutsche Bank Nat’l Trust Co. v. Quicken Loans Inc., 810 F.3d 861, 866 (2d Cir.2015); Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002).
After an independent review of the record and relevant case law, we affirm for substantially the same reasons articulated by the district court in its well-reasoned order. We have considered all of Don-chatz’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.